Case 2:18-cv-03007-JS-GRB Document 209 Filed 09/09/19 Page 1 of 3 PageID #: 1160
                                                                               eeplaw.com
                                                                               80 Pine Street, 38th Floor
                                                                               New York, New York 10005
                                                                               T. 212.532.1116 F. 212.532.1176

                                                                               New Jersey Office
                                                                               576 Main Street, Suite C
                                                                               Chatham, New Jersey 07928

                                                                               JOHN ELEFTERAKIS*
                                                                               NICHOLAS ELEFTERAKIS
                                                                               RAYMOND PANEK

                                                                               OLIVER R. TOBIAS
                                                                               JEFFREY B. BROMFELD
                                                                               FAIZAN GHAZNAVI
                                                                               GABRIEL P. HARVIS
                                                                               BAREE N. FETT
                                           September 9, 2019                   STEPHEN KAHN
                                                                               EVAN M. LA PENNA

                                                                               KRISTEN PERRY – CONIGLIARO
 BY ECF                                                                        AIKA DANAYEVA
                                                                               ARIANA ELEFTERAKIS
 Honorable Gary R. Brown                                                       MICHAEL INDELICATO
                                                                               MICHAEL MARRON
 United States Magistrate Judge                                                DOMINICK MINGIONE
                                                                               JOSEPH PERRY
 Eastern District of New York                                                  MARIE LOUISE PRIOLO *
 100 Federal Plaza                                                             KEYONTE SUTHERLAND
                                                                               DANIEL SOLINSKY
 Central Islip, New York 11722                                                 ANDREW VILLA

                                                                               *Also Admitted In New Jersey
        Re:    Jackson v. Nassau County, et al., 18 CV 3007 (JS) (GRB)

 Your Honor:

        I represent plaintiff Joseph Jackson in the above-referenced wrongful conviction
 action. I write pursuant to the Court’s Status Report Order dated September 3, 2019,
 Fed. R. Civ. P. 4(m) and 37(a)(3)(A) to respectfully: (i) provide a status report
 concerning service of process; (ii) request an extension of the service deadline; and (iii)
 seek relief in connection with the Freeport defendants’ deficient initial disclosures.

         Pursuant to Fed. R. Civ. P. 37(a)(1), Local Civil Rule 26.4 and § III(B) of the
 Court’s Individual Practices, plaintiff certifies that he has conferred extensively with
 counsel for the Freeport defendants, including a telephone call this afternoon, in an
 effort to obtain the relief sought without Court intervention.

 Status Report on Service of Process

        If it should please the Court, plaintiff’s efforts to serve defendants are detailed at
 pp. 10-16 of his memorandum opposing defendants’ motions to dismiss (DE # 192).
 In short, the Village of Freeport and Nassau County have been served, and all of the
 individual Nassau County defendants have either waived service or been served, with
 the exception of Laurette Kemp (who was served with a summons but not a complaint)
 and the Estate of deceased defendant Jerl Mullen (which is the subject of a pending
 unopposed motion for substitution filed at DE #203). Plaintiff respectfully submits that
Case 2:18-cv-03007-JS-GRB Document 209 Filed 09/09/19 Page 2 of 3 PageID #: 1161
 Hon. Gary R. Brown
 Sept. 9, 2019

 he is continuing efforts to perfect service on defendant Kemp and, upon resolution of
 his substitution application, will promptly obtain a summons and serve the Estate of
 defendant Mullen.1

        With respect to the individual Freeport defendants, as set forth below and
 discussed in plaintiff’s opposition memorandum (DE #192), plaintiff has yet to receive
 the disclosure of any names or service addresses from the Freeport defendants as required
 under Rule 26.2 Nevertheless, based on plaintiff’s counsel’s research, plaintiff has
 completed service on individual Freeport defendants Hall (see DE #149), Sharkey (see
 DE #194), Burdette (see DE #195), McGovern (see DE #196) and Turner (see DE
 #180). Upon information and belief, the Freeport individual defendants who remain to
 be served are Haggerty, McHale,3 Melendez, Mullen, Noll and Zimmer.

 Plaintiff Respectfully Requests a Rule 4(m) Extension

        In addition to the Fed. R. Civ. P. 4(m) application plaintiff filed (on consent) at
 DE #139, plaintiff’s opposition memorandum (DE #192) also requests, at pp. 15-16,
 an extension of the service deadline or, in the alternative, that defense counsel be ordered
 to accept service on behalf of the remaining individuals (or provide identifying
 information in accordance with Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997)). In
 order to resolve the few remaining service issues described above, plaintiff respectfully
 renews his request for a brief further extension of the Rule 4(m) deadline.




 1
   Notably, in a discovery order dated September 26, 2018, Your Honor stated: “Defendant Nassau
 County is directed to use diligent efforts to assist in locating those defendants who have not yet been
 served.” DE #131.
 2
  Further complicating matters, counsel for Freeport has inconsistently identified his clients. Compare
 DE #169 (in which Mr. Corbett purports to move on behalf of defendants Burdette, Haggerty, Hall,
 McGovern, McHale, Melendez, Mullen, Noll, Sharkey, Village of Freeport, Turner and Zimmer)
 with DE #172 (reflecting Mr. Corbett’s representation of additional defendants Andujar, Giordano,
 Lester, Murray, Ortiz, Parrella, Pavlick, Pomerico and The Village of Freeport Police Department –
 none of whom are defendants in the operative pleading, see DE #162).
 3
   There appears to be confusion amongst defendants regarding the employer of several individuals,
 including McHale, Sharkey and Mullen. Compare, e.g., DE #166 (motion to dismiss by Nassau
 County defendants) with DE #169 (motion to dismiss by Freeport defendants). Both sets of
 defendants appear to have moved on behalf of these individuals.

                                                   2
Case 2:18-cv-03007-JS-GRB Document 209 Filed 09/09/19 Page 3 of 3 PageID #: 1162
 Hon. Gary R. Brown
 Sept. 9, 2019

 Plaintiff Respectfully Requests Fed. R. Civ. P. 37(a)(3)(A) Relief

         The Freeport defendants’ Initial Disclosures dated May 7, 2019 are deficient in
 two critical respects. First, the Freeport defendants have failed to disclose (or provide
 requisite telephone numbers, addresses or subjects of knowledge for) witnesses
 supporting their defenses, as required by Fed. R. Civ. P. 26(a)(1)(A)(i). See Freeport
 Initial Disclosures, annexed hereto as Exhibit 1.

        Second, in defiance of Rule 26(a)(1)(A)(iv) and repeated requests by plaintiff, the
 Freeport defendants have failed to provide “any insurance agreement under which an
 insurance business may be liable to satisfy all or part of a possible judgment in the
 action.” See Exhibit 1; see also Freeport Discovery Responses, annexed hereto as Exhibit
 2, Response to Document Request 36. Indeed, this issue was specifically addressed at
 the last conference:

               THE COURT:           …If you have an excess insurance
                                    agreement, he’s right. You’ve got to turn
                                    it over.
               MS. TANZI:           Absolutely…

 Transcript of July 22, 2019 status conference, annexed as Exhibit 3, p. 29, ln. 2-4.

        Accordingly, plaintiff respectfully requests (i) a brief extension of plaintiff’s Rule
 4(m) service deadline (or such other assistance with service as the Court deems
 appropriate); and (ii) that the Freeport defendants be compelled to comply with Rule
 26(a) and disclose witness and insurance information. See, e.g., Cooper v. Niagara Cmty.
 Action Program, 08 CV 468S, 2009 WL 104261, *1 (W.D.N.Y. Jan. 14, 2009)
 (granting motion to compel and awarding reasonable costs pursuant to Fed. R. Civ. P.
 37(a)(3)(A)).

         Thank you for your consideration of this request.

                                           Respectfully submitted,

                                           Gabriel P. Harvis

 Encl.

 cc:     All Counsel (by ECF)


                                              3
